Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 1 of 54



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

    BRIAN BRADEL, Derivatively on Behalf of
    ADT Inc.,

                           Plaintiff,                  Case No.

                   v.

    TIMOTHY J. WHALL, JAMES D.                         DEMAND FOR JURY TRIAL
    DEVRIES, JEFFREY LIKOSAR, P. GRAY
    FINNEY, MARC E. BECKER, REED B.
    RAYMAN, MATTHEW H. NORD,
    ANDREW D. AFRICK, ERIC L. PRESS,
    LEE J. SOLOMON, STEPHANIE
    DRESCHER, BRETT WATSON, DAVID
    RYAN, APOLLO GLOBAL
    MANAGEMENT, LLC, PRIME
    SECURITY SERVICES TOPCO PARENT,
    L.P., APOLLO MANAGEMENT
    HOLDINGS, L.P., APOLLO
    MANAGEMENT HOLDINGS, GP, LLC,
    APOLLO MANAGEMENT, L.P., and
    APOLLO MANAGEMENT GP, LLC,

                           Defendants,

                   and

    ADT INC.,

                           Nominal Defendant.


                  VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

         Plaintiff Brian Bradel (“Plaintiff”), by his undersigned attorneys, derivatively and on behalf

  of Nominal Defendant ADT Incorporated (“ADT” or the “Company”), files this Verified

  Shareholder Derivative Complaint against Timothy J. Whall, James D. Devries, Jeffrey Likosar,

  P. Gray Finney, Marc E. Becker, Reed B. Rayman, Matthew H. Nord, Andrew D. Africk, Eric L.

  Press, Lee J. Solomon, Stephanie Drescher, Brett Watson, and David Ryan (collectively, the



                                                   1
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 2 of 54



  “Individual Defendants”) and Apollo Global Management, LLC (“Apollo”), Prime Security

  Services TopCo Parent, L.P., Apollo Management Holdings, L.P., Apollo Management Holdings,

  GP, LLC, Apollo Management, L.P., and Apollo Management GP, LLC (collectively with Apollo,

  the “Apollo Defendants,” and together with the Individual Defendants and ADT, the

  “Defendants”), for breaches of their fiduciary duties, unjust enrichment, and violations of Section

  10(b) and Rule 10b-5 of the Securities Exchange Act of 1934 (the “Exchange Act”) and violations

  of Section 20(a) of the Exchange Act. Plaintiff alleges the following upon personal knowledge as

  to himself and his own acts, and upon information and belief as to all other matters, based on the

  investigation conducted by his attorneys. This investigation included, among other things, a

  review of the Company’s announcements and press releases, filings made by the Company with

  the United States Securities and Exchange Commission (“SEC”), corporate governance documents

  available on the Company’s website, securities analysts’ reports about ADT, and news reports and

  other publicly available information about the Company.

                                   NATURE OF THE ACTION

         1.      This shareholder derivative action arises from the defendants’ breaches of fiduciary

  duties owed to the Company and violations of federal securities laws beginning in January 2018

  and continuing through the present (the “Relevant Period”).

         2.      ADT has provided home-security-monitoring and automation services for over 100

  years. The Company was taken public for the first time in October 2012, but was taken private in

  May 2016 by Apollo, which then took ADT public again just nineteen months later.

         3.      The fundamental nature of ADT’s business has changed over the past decade and

  while the Company has made an effort to keep pace with the rapidly evolving market in which it

  operates, its competitors continue to nip at ADT’s heels.




                                                  2
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 3 of 54



         4.      In 2010, ADT introduced the ADT Pulse which allows users to access various

  features of their home security systems on the mobile devices.

         5.      In 2016, ADT began a collaboration with the company Zonoff. The two companies

  combined their areas of expertise – ADT’s proprietary information regarding professional security

  monitoring and Zonoff’s technological prowess – to create the Z1 Platform (“Z1”). Z1 was poised

  to provide ADT with a much-needed competitive edge as it would serve as the backbone for a

  more flexible, self-installed security system.

         6.      However, even with the ink still wet on the services agreement with ADT, Zonoff

  began to experience serious financial difficulties and reached out to the Company for multiple

  bailouts. Zonoff entered talks with Honeywell to arrange a potential acquisition and cure its

  financial woes, but when Honeywell walked away from the deal, Zonoff abruptly shut its doors.

         7.      By January 2017, ADT’s investment in Zonoff exceeded $36 million. After Zonoff

  suspended its business, ADT learned that an up and coming competitor, Ring, had hired members

  of Zonoff’s upper management and gained access to Z1, which it was already planning to use in

  its new product development.

         8.      ADT filed suit to enjoin Ring from using Z1 in its new products. The litigation

  ultimately ended in a $25 million settlement payment to ADT ($11 million less than the total

  amount ADT invested in its collaboration with Zonoff) in exchange for relinquishing its rights to

  Z1. Ring immediately capitalized on its Z1 ownership and released Ring Protect in July 2018.

         9.      On September 28, 2017, while the litigation against Zonoff was still pending, ADT

  filed a draft registration statement with the Securities and Exchange Commission (“SEC”) on Form

  S-1 to pursue an initial public offering. After several comments from the SEC and subsequent




                                                   3
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 4 of 54



  amendments, the Form S-1 was declared effective on January 18, 2018 and used to conduct an

  initial public offering of ADT shares (the “IPO”).

           10.   On January 19, 2018, the Company priced the IPO at $14 per share. A final

  prospectus was filed on January 22, 2018 (the “Prospectus”). The Prospectus, the Form S-1 and

  all amendments made thereto, are collectively referred to herein as the “Registration Statement.”

           11.   The Registration Statement made a number of material misstatements or omissions

  of fact necessary to prevent other statements from being misleading. Notably, the Company did

  not disclose the existence of, or details about, the litigation pending against Zonoff.         The

  Registration Statement did not mention the potential financial or operational effects of a settlement

  agreement, nor did it discuss the specific competitive disadvantage to ADT caused by Ring’s

  acquisition of the Z1 Platform.

           12.   The Registration Statement also failed to disclose the rapidly evolving and

  increasingly competitive nature of ADT’s market. The Company’s competitors were shifting away

  from the traditional telecommunications and cable providers to which ADT was accustomed, and

  towards large and swiftly expanding technology-based companies such as Google, Amazon, and

  Apple.

           13.   Furthermore, the Registration Statement failed to provide certain metrics the

  Company released prior to going private in 2016, such as unit and revenue attrition, quarterly

  subscriber counts, and subscriber acquisition costs. The Company also provided unrealistic

  projections of net income and earnings for fourth quarter and fiscal year 2017.

           14.   The Company’s IPO was completed on January 23, 2018. Prior to the IPO, the

  Company was wholly-owned by the Apollo Defendants. During the IPO, ADT sold 105 million




                                                   4
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 5 of 54



  shares of common stock at $14.00 per share for total aggregate proceeds of approximately $1.47

  billion.

             15.   At the close of the IPO, the Apollo Defendants owned approximately 85.6 percent

  of the Company’s stock. Apollo retains control over ADT: the Company is classified as a

  “controlled company” pursuant to NYSE rules and the federal securities laws, and the majority of

  ADT’s directors were appointed by Apollo.

             16.   On January 19, 2018, media reports began to circulate regarding the terms of ADT’s

  settlement with Zonoff. In response to the news that the Company would only receive a one-time

  payment of $25 million from Zonoff, ADT’s share price dropped from $14 to close at $12.39 on

  January 19, 2018.

             17.   The preliminary injunction against Ring was vacated on February 23, 2018, and on

  February 27, 2018, Amazon announced that it would acquire Ring for $1 billion.

             18.   Between February 26, 2018 and February 28, 2018, the price of ADT shares

  dropped more than thirteen percent.

             19.   Then, on March 15, 2018, the Company issued a press release in which it

  announced fourth quarter and fiscal year 2017 financial results. The results were disappointing:

  ADT narrowly reached the low end of the income range that was included in the Registration

  Statement, but this was likely due solely to the one-time benefit of the reforms associated with the

  Tax Cuts and Jobs Act of 2017. According to the press release, ADT reported a net income of

  $638 million for the fourth quarter of 2017, which included a $690 million tax benefit.

             20.   ADT’s share price has continued to drop since the IPO and is currently trading at

  $8.80 – a roughly 37% loss in value when compared to the IPO offering price.




                                                   5
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 6 of 54



         21.     As a result of defendants’ wrongdoing, the investing public was not provided with

  an accurate understanding of ADT’s business, operations, and financial health. Defendants made

  false and misleading statements, which they failed to correct, and also failed to ensure that the

  Company maintained adequate internal controls. These breaches of defendants’ fiduciary duties

  have caused, and continue to cause, harm to the Company.

         22.          Furthermore, while the Company’s stock price was artificially inflated as a

  result of the false and misleading statements discussed herein, the Individual Defendants caused

  the Company to repurchase its own stock at prices that were artificially inflated due to the

  foregoing misrepresentations. Approximately 4,203 of the Company’s equity securities were

  repurchased between January 1 and January 31, 2018, for approximately $58,842. The Company’s

  stock was actually only worth $7.56 per share during that time – the Company overpaid for its own

  stock by approximately $27,067.

         23.          The Individual Defendants’ breaches of fiduciary duty and other misconduct

  have subjected ADT, and many of its officers and directors, to a federal securities fraud class action

  lawsuit pending in the United States District Court for the Southern District of Florida, as well as

  a consolidated securities fraud class action lawsuit pending in the Circuit Court of the Fifteenth

  Judicial Circuit in and for Palm Beach County, Florida. These lawsuits, internal investigations,

  losses due to the Company’s overpayment of approximately $27,067 for the repurchases of its own

  stock, and the unjust enrichment of the Individual Defendants who were improperly over-

  compensated by the Company, will cost the Company millions of dollars.

         24.     The Company has been substantially damaged as a result of the Individual

  Defendants’ and Apollo Defendants’ knowing or highly reckless breaches of fiduciary duty and

  other misconduct.




                                                    6
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 7 of 54



                                            JURISDICTION

          25.     The Court has subject matter over the claims asserted under Sections 10(b) and

  20(a) of the Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1) and SEC Rule 10b-5 (17 C.F.R.

  § 240.10b-5) promulgated thereunder pursuant to 28 U.S.C. § 1331 because the claims arise under

  the laws of the United States.

          26.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

  to 28 U.S.C. § 1367(a).

          27.     This Court has personal jurisdiction over each of the Defendants because each

  Defendant is either a corporation conducting business and maintaining operations in this district,

  or is an individual who is either present in this district for jurisdictional purposes, or has sufficient

  minimum contacts with this district so as to render the exercise of jurisdiction by the Court

  permissible under traditional notions of fair play and substantial justice.

          28.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 because (i) one or more

  of the Defendants either resides or maintains executives offices in this district; (ii) a substantial

  portion of the transactions and wrongs complained of herein occurred in this district; and

  (iii) Defendants have received substantial compensation and other transfers of money in this

  district by doing business and engaging in activities having an effect in this district.

                                                PARTIES

          29.     Plaintiff is a current shareholder of ADT common stock and has continuously held

  ADT common stock at all relevant times.

  Nominal Defendant ADT

          30.     Nominal Defendant ADT is a Delaware corporation with its principal executive

  offices at 1501 Yamato Road, Boca Raton, Florida 33431. ADT stock trades on the New York

  Stock Exchange (“NYSE”) under the ticker symbol “ADT.”


                                                     7
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 8 of 54



  The Apollo Defendants

         31.         Apollo Global Management, LLC, a private equity firm, is a Delaware limited

  liability company headquartered in New York, New York. Apollo took ADT private in 2016. In

  January 2018, Apollo sponsored an initial public offering of ADT shares (the “IPO”).    After

  completion of the IPO, Apollo held 641,114,368 shares of ADT common stock, representing an

  ownership share of approximately 85.6 percent.

         32.         Prime Security Services TopCo Parent, L.P. (“TopCo”), is a Delaware limited

  partnership headquartered in Purchase, New York. TopCo is affiliated with Apollo.

         33.         Apollo Management Holdings, L.P., is a Delaware limited partnership

  headquartered in New York, New York. It is affiliated with Apollo.

         34.         Apollo Management Holdings GP, LLC, is a Delaware limited liability

  company headquartered in New York, New York. It is affiliated with Apollo.

         35.         Apollo Management, L.P., is a Delaware limited partnership headquartered in

  Purchase, New York. It is affiliated with Apollo.

         36.         Apollo Management GP, LLC, is a Delaware limited partnership

  headquartered in Purchase, New York. It is affiliated with Apollo.

  The Individual Defendants

         37.         Defendant Timothy J. Whall (“Whall”) has served as the Company’s CEO and

  as a member of the Company’s board of directors (the “Board”) since 2016. According to the

  Company’s Annual Report on Form 10-K, filed with the SEC on March 15, 2018 (the “2017 10-

  K”), on March 8, 2018, Defendant Whall beneficially owned 572,282 shares of the Company’s

  common stock and 672,351 Class A-2 Units of TopCo, representing 28.6% of all outstanding Class

  A-2 Units, for a total value of approximately $6.0 million in Company stock.




                                                   8
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 9 of 54



         38.         In 2017, Defendant Whall received $1,937,419 in compensation from the

  Company. This included $705,386 in salary, $254,208 in stock awards, $957,101 in non-equity

  incentive plan compensation, and $20,724 in all other compensation.

         39.         Defendant James D. DeVries, (“DeVries”) has served as the Company’s

  President since May 2016. According to the 2017 10-K, on March 8, 2018, Defendant DeVries

  beneficially owned 371,459 shares of the Company’s common stock, and 100,903 Class A-2 Units

  of TopCo, representing 4.29% of all outstanding Class A-2 Units, valued at approximately $3.9

  million.

         40.         In 2017, Defendant DeVries received $1,726,150 in total compensation from

  the Company. This included $513,078 in salary, a $466,299 bonus, $169,087 in stock awards,

  $563,160 in non-equity incentive plan compensation, and $14,526 in all other compensation.

         41.         Defendant Jeffrey Likosar (“Likosar”) has served as the Company’s Executive

  Vice President, CFO and Treasurer since 2016. According to the 2017 10-K, on March 8, 2018,

  Defendant Likosar beneficially owned 229,355 shares of the Company’s common stock, and

  88,795 Class A-2 Units of TopCo, representing 3.78% of outstanding Class A-2 Units.

         42.         In 2017, Defendant Likosar received $1,903,211 in compensation from the

  Company. This included $502,974 in salary, $537,078 in bonus, $173,254 in stock awards,

  $546,425 in non-equity incentive plan compensation, and $143,480 in all other compensation.

         43.         Defendant P. Gray Finney (“Finney”) has served as the Company’s Senior

  Vice President, Chief Legal Officer and Secretary since May 2016. As of July 10, 2018, Finney

  owns 345, 471 shares of ADT stock, through a combination of stock awards and purchases.

         44.         Defendant Andrew D. Africk (“Africk”) has served as a Company director

  since 2016 and is a member of the Board’s Audit Committee. According to the 2017 10-K, on




                                                9
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 10 of 54



  March 8, 2018, Defendant Africk beneficially owned 17,937 Class A-2 Units of TopCo,

  representing 0.7% of outstanding Class A-2 Units.

          45.         In 2017, Defendant Africk received $100,000 in compensation from the

  Company. This included $50,000 in fees earned or paid in cash and $50,000 in stock awards.

          46.         Defendant Marc E. Becker (“Becker”) has served as a Company director since

  2016 and is the Chairman of the Board.

          47.         Defendant Stephanie Drescher (“Drescher”) has served as a Company director

  since 2017.

          48.         Defendant Matthew H. Nord (“Nord”) has served as a Company director since

  2016.

          49.         Defendant Eric L. Press (“Press”) has served as a Company director since

  2016.

          50.         Defendant Reed B. Rayman (“Rayman”) has served as a Company director

  since 2016 and is a member of the Audit Committee.

          51.         Defendant David Ryan (“Ryan”) has served as a Company director since 2016.

          52.         Defendant Lee J. Solomon (“Solomon”) has served as a Company director

  since 2016.

          53.         Defendant Brett Watson (“Watson”) served as a Company director from 2016

  to July 25, 2018.

                          THE INDIVIDUAL DEFENDANTS’ DUTIES

          54.    By reason of their positions as officers and/or directors of the Company, and

  because of their ability to control the business and corporate affairs of the Company, the Individual

  Defendants owe the Company and its stockholders the fiduciary obligations of good faith, loyalty,

  and candor and are required to use their utmost ability to control and manage the Company in a


                                                   10
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 11 of 54



  fair, just, honest, and equitable manner. Defendants are required to act in furtherance of the best

  interests of the Company and its stockholders so as to benefit all stockholders equally and not in

  furtherance of their personal interest or benefit. Each director and officer of the Company owes

  to the Company and its stockholders the fiduciary duty to exercise good faith and diligence in the

  administration of the affairs of the Company and in the use and preservation of its property and

  assets, and the highest obligations of fair dealing.

         55.     The Individual Defendants, because of their positions of control and authority as

  directors and/or officers of the Company, directly and/or indirectly, exercised control over the

  wrongful acts complained of herein.

         56.     As senior executive officers, directors, and/or controlling shareholders of a

  publicly-traded company, whose common stock was registered with the SEC pursuant to the

  Exchange Act and traded on the NYSE, Defendants had a duty to prevent the dissemination of

  inaccurate and untruthful information regarding ADT’s financial condition, performance, growth,

  operations, financial statements, business, products, management, earnings, internal controls, and

  business prospects, so as to ensure that the market price of the Company’s common stock would

  be based upon truthful and accurate information.

         57.     To discharge their duties, the officers and directors of the Company were required

  to exercise reasonable and prudent supervision over the management, policies, practices, and

  controls of the Company. By virtue of such duties, the officers and directors of ADT were required

  to, among other things:

                 a.      ensure that the Company complied with its legal obligations and

  requirements, including acting only within the scope of its legal authority and disseminating

  truthful and accurate statements to the SEC and the investing public;




                                                    11
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 12 of 54



                  b.       conduct the affairs of the Company in a lawful, efficient, business-like

  manner to provide the highest quality performance of its business, to avoid wasting the Company’s

  assets, and to maximize the value of the Company’s stock;

                  c.       refrain from unduly benefiting themselves and other Company insiders at

  the expense of the Company;

                  d.       properly and accurately guide investors and analysts as to the true financial

  condition of the Company at any given time, including making accurate statements about the

  Company’s financial results and prospects, and ensuring that the Company maintained an adequate

  system of financial controls such that the Company’s financial reporting would be true and

  accurate at all times;

                  e.       remain informed as to how the Company conducted its operations, and,

  upon receipt of notice or information of imprudent or unsound conditions or practices, make

  reasonable inquiry in connection therewith, and take steps to correct such conditions or practices

  and make such disclosures as necessary to comply with federal and state securities laws; and

                  f.       ensure that the Company is operated in a diligent, honest, and prudent

  manner in compliance with all applicable federal, state, and local laws, rules, and regulations.

          58.     The conduct of the Individual Defendants complained of herein involves a knowing

  and culpable violation of their obligations as directors and officers of the Company, the absence

  of good faith on their part, and a reckless disregard for their duties to the Company and its

  shareholders, which Individual Defendants were aware, or should have been aware, posed a risk

  of serious injury to the Company.

          59.     In addition, the Board has adopted a set of corporate governance principles which

  address the Board’s governance role and functions to promote the functioning of the Board and its




                                                    12
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 13 of 54



  committees and to set forth a common set of expectations as to how the Board should perform its

  functions (the “Corporate Governance Principles”).

         60.     The Corporate Governance Principles include the following language:

         ADT’s company culture is built on the premises that the company seeks to draw
         the best from its employees, and that every employee, without exception, is
         responsible for the conduct and success of the enterprise. This includes full,
         accurate, candid, and timely disclosure of information, and compliance with all
         laws and regulatory standards. Employee responsibilities are elaborated in our
         Code of Conduct. The Board is responsible for setting the ethical tenor for
         management and the company. That ethical tenor works on the expectation that
         employees understand where the lines are that they should not cross and stay widely
         clear of those lines. The Code of Conduct is reviewed periodically by all directors,
         officers and other employees, and they affirm in writing that they understand it and
         are fully in compliance with it. All senior executives, including the chief executive,
         are evaluated and compensated in part on proactively promoting integrity and
         compliance.

         61.     The Company has also established a Code of Conduct (the “Code”), which applies

  to all ADT “team members and contractors” as well as all directors, officers, and employees. The

  Code states:

         Conflicts of Interest

         Conflicts of interest exist when your personal interests or activities interfere, or
         appear to interfere, with the interests of the company. A conflict of interest affects
         your judgment, objectivity, or loyalty to ADT. Such conflicts can arise in many
         different situations and relationships, and are not always obvious. It is important
         that your decisions and actions be based on ADT’s business needs – not what serves
         your own personal interests or those of a third party. To make certain that we act
         in ADT’s best interests, team members are required to disclose any actual or
         potential conflict of interest. Even if you do not have an actual conflict, others may
         think you do. To avoid even the appearance of a conflict, seek guidance from your
         manager, a human resources representative, the ADT Ethics Line, or the ADT
         Ethics Office. The company will work with you to determine appropriate action.

                                           *       *       *

         Asset Protection

         We create value for the company by using our expertise and company assets. We
         commit to use and protect company assets appropriately and productively.
         Company assets include physical property, financial assets, proprietary


                                                  13
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 14 of 54



         information, data, records, and intellectual property such as brands, inventions and
         copyrights. In dealing with ADT’s assets, follow these guidelines:

         •      Use your best judgment when procuring assets for the company

         •      Use care when working with company assets

         •      Ensure company assets are protected from misuse or theft

         •      Only share company assets outside the company with prior authorization

         •      Comply with security requirements to safeguard physical property and other
                assets.

                                           *       *       *

         Recordkeeping and Reporting

         As a team member, each of us is obligated to uphold all relevant financial
         accounting and reporting standards and regulations. Our financial records must be:

         •       Complete, accurate, and timely

         •       Properly supported and documented

         •       Fair and objective

         •       Shared only with proper authorization.

         62.            The Individual Defendants violated both the Code of Conduct and the

  Company’s Governance Principles by the wrongdoing described herein.

          CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         63.     In committing the wrongful acts alleged herein, the Individual Defendants and

  Apollo Defendants have pursued, or joined in the pursuit of, a common course of conduct, and

  have acted in concert with and conspired with one another in furtherance of their wrongdoing. The

  Individual Defendants and Apollo Defendants caused the Company to conceal the truth and further

  aided and abetted and assisted each other in breaching their respective duties.

         64.          The purpose and effect of the conspiracy, common enterprise, and common

  course of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants


                                                  14
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 15 of 54



  and Apollo Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment,

  and violations of Sections 10(b) and 20(a) of the Exchange Act; (ii) conceal adverse information

  concerning the Company’s operations, financial condition, future business prospects, and internal

  controls; and (iii) to artificially inflate the Company’s stock price.

         65.          The Individual Defendants and Apollo Defendants accomplished their

  conspiracy, common enterprise, and common course of conduct by causing the Company

  purposefully, recklessly, or negligently to conceal material facts, fail to correct such

  misrepresentations, and violate applicable laws. The actions described herein occurred under the

  authority of the Board, thus each of the Individual Defendants and Apollo Defendants who are

  directors of ADT was a direct, necessary, and substantial participant in the conspiracy, common

  enterprise, and common course of conduct complained of herein.

         66.          Each of the Individual Defendants and Apollo Defendants aided and abetted

  and rendered substantial assistance in the wrongs complained of herein. In taking such actions to

  substantially assist the commission of wrongdoing, each of the Individual Defendants and Apollo

  Defendants acted with actual or constructive knowledge of the primary wrongdoing, substantially

  assisted in the accomplishment of that wrongdoing, and was or should have been aware of his or

  her overall contribution to and furtherance of the wrongdoing.

         67.     At all times relevant hereto, each of the Individual Defendants was the agent of

  each of the other Individual Defendants and of ADT and was at all times acting within the course

  and scope of such agency.

                                  SUBSTANTIVE ALLEGATIONS

  Factual Background

         68.     ADT was formed in 1874, when fifty-seven telegraph delivery companies affiliated

  and became “American District Telegraph.” The Company has since grown into one of the largest


                                                    15
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 16 of 54



  providers of security and monitoring services in the United States and Canada, with 18,000

  employees serving approximately 7.2 million residential and business customers.

         69.      ADT’s famed monitored security and automation products and services include the

  installation and monitoring of residential and business security and automation systems, such as

  access controls, intrusion detection, and environmental hazard detection.

         70.      As ADT’s customers have begun to rely more heavily on web-enabled devices such

  as smartphones and tablets, so too have ADT’s products. The Company now offers products and

  services that allow customers to play a more active role in monitoring and controlling their security

  systems by providing them with the technology to access ADT’s monitoring services through their

  personal devices. This group of products and services is colloquially known as do-it-yourself

  (“DIY”) and is considered by ADT to be part of a fast-growing market.

         71.      In 2010, the Company launched ADT Pulse, which allows customers to control

  their security systems, thermostats, and lighting with their mobile devices. Pulse also provides

  access to streaming video of a customer’s property.

         72.      Most of ADT’s revenue generation comes from monthly payments on multi-year

  contracts for monitoring its security systems. These contracts include the systems and their

  installation, as well as additional customer services provided by ADT, such as scheduled,

  preventative, and on-demand system maintenance.

         73.      ADT has a cumbersome and immobile business infrastructure. The Company has

  200 sales and service offices throughout the U.S. and Canada, in addition to twelve monitoring

  centers, which operate twenty-four hours a day on a year-round basis and are serviced by thousands

  of employees.




                                                   16
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 17 of 54



         74.     Thus, despite the size of its current customer base, ADT is subject to high levels of

  competition from companies that can offer similar or more advanced products, while incurring

  lower operating costs.

         75.     One major ADT competitor is Ring, a company that sells video doorbells, security

  cameras, and alarm systems that connect directly to the customer’s smart phone or mobile device

  through a web application. All Ring products include the ability to access live video on demand,

  interact with visitors from a phone, and receive ring and motion alerts for free. Those customers

  who wish to receive more services have a choice between a basic plan and “plus” plan – which

  includes professional alarm monitoring – both of which may be purchased on a monthly or annual

  upfront basis and do not require a long-term contract. 1 Ring’s transportable and cost-efficient

  products and services have an obvious appeal – after introducing its video doorbell in 2013, Ring

  gained one million users by 2017.

         76.     Ring was acquired by Amazon on April 12, 2018, for $1 billion. After the Amazon

  acquisition, Ring substantially decreased the purchase price of its products, thereby increasing the

  reach of its market by creating an affordable alternative to costly professional home security

  systems. Ring’s price cut represented a substantial competitive threat to ADT.

         77.     The Company has responded to such competitive threats by introducing new

  products and software platforms. In 2017, the Company launched ADT Canopy, which offered

  consumers a contract-free, month-to-month monitoring subscription service to accompany its

  physical security systems.




  1
   The basic plan is offered for $3 per month and the plus plan is offered for $10 per month. Ring
  Website. https://shop.ring.com/pages/protect-plans.


                                                  17
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 18 of 54



         78.     In October 2017, ADT partnered with Samsung and released the Samsung

  SmartThings, ADT home-security system. The self-install system allows users to add various

  detectors or alarms and provides optional ADT professional monitoring for an additional cost.

         79.     At the time of ADT’s IPO, ADT Canopy-compatible devices were limited to

  devices manufactured by Samsung, Honeywell, NETGEAR, and Apple.

  ADT’s Collaboration with Zonoff

         80.     Before launching Canopy or collaborating with Samsung, ADT entered into an ill-

  fated collaboration with Zonoff, which was, at the time, a promising smart home platform. 2

         81.     In November 2014, ADT entered into a series of transactions with Zonoff, aimed

  at facilitating collaboration between the two companies. On November 5, 2014, ADT and Zonoff

  entered into a Master Services Agreement and a series of other agreements pursuant to which ADT

  made equity investments in, and large, secured loans to Zonoff. 3 In exchange for its investment,

  ADT received a first-priority lien and security interest in all of Zonoff’s assets, including intangible

  assets and intellectual property rights in a joint collaboration between the two companies called

  the Z1 Platform (“Z1”).

         82.     In developing Z1, ADT incorporated its own confidential, proprietary information,

  such as the Company’s specialized knowledge of professional monitoring. Because of the value

  of ADT’s proprietary information, the agreement between the two companies prohibited Zonoff

  or its employees from using ADT’s confidential information to: “(i) compete directly or indirectly

  with [the Company]; or (ii) interfere with any actual or proposed business of [the Company].” It


  2
    Smart home platforms, or smart home as a service (SHaaS) platforms, allow users to control
  various aspects of their home environments (lighting, temperature, security) from their mobile
  devices.
  3
    ADT Holdings, Inc. v. Michael Harris, et al., C.A. No. 2017-0328-JTL, ¶¶ 29-50 (Del. Ch. May
  3, 2017).


                                                    18
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 19 of 54



  also obliged Zonoff and its employees not to “disclose or otherwise make available any of the

  Confidential Information to anyone,” except individuals “who need to know the Confidential

  Information for the purpose of meeting [Zonoff’s] obligations under” the agreement. 4

          83.    According to the agreement, ADT owned the Z1 platform and retained the right to

  demand the “return or destruction” of Z1. Zonoff retained the rights to any of its own pre-existing

  technology used in developing the platform.

          84.    Zonoff began to experience financial difficulties. When it could not pay its

  outstanding debt to third-parties, ADT agreed to satisfy some of Zonoff’s development-related

  debts. Zonoff continued to receive financial assistance from ADT between April 2015 and

  November 2016. By January 17, 2017, ADT had spent $36 million on its collaboration with

  Zonoff.

          85.    In January 2017, Zonoff CEO, Michael Harris (“Harris”), without notifying ADT,

  began to negotiate with Ring to secure positions for himself and seventeen other Zonoff employees

  in the event that Zonoff could no longer operate as a going concern. One of Harris’ main

  bargaining chips was the potential for Ring to acquire Z1 and hire the platform’s development

  team.

          86.    On March 2, 2017, Zonoff abruptly shut its doors. Ring quickly hired Harris and

  much of the Zonoff staff, leased Zonoff’s offices, and gained access to the Z1 Platform.

          87.    As a result of its previous agreements with Zonoff, ADT was able to access the Z1

  Platform software and associated documentation, which provided evidence of Harris’ prior

  negotiations with Ring. The documents also revealed that Ring was planning to integrate Z1 into




  4
    ADT Holdings, Inc. v. Michael Harris, ¶ 40 (citing Section 10.1 of the Master Services
  Agreement, 7-8).


                                                  19
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 20 of 54



  its own alarm system designed to compete directly with ADT. Ring had begun developing this

  product in 2016 and had engaged Zonoff to secure a platform to support Ring’s alarm system.

         88.     Ring’s acquisition of Z1 was a tremendous boon to its business as it allowed Ring

  to access the professionally monitored home security market without the usual accompanying

  costs. Ring’s CEO later confirmed this competitive edge, stating that Ring’s ability to be the first

  to market with such a product was worth “a billion dollars.” The price of Ring’s system also posed

  a substantial competitive threat to ADT. Ring offered a system price point of $199 and a $10

  monthly charge for monitoring services, well below ADT’s monthly price of between $30 and

  $60.

  Zonoff Litigation

         89.     On May 3, 2017, ADT commenced an action against Zonoff [and others?] in the

  Delaware Chancery Court (the “Zonoff Action’), asserting claims for, inter alia, misappropriation

  of trade secrets, tortious interference with a contractual relationship, conversion, fraudulent

  transfer, and breaches of fiduciary duties.

         90.     With respect to Ring’s possession of Z1, ADT’s complaint stated:

         Ring wrongfully maintains possession of the Z1 Platform, a product designed and
         developed for ADT and in which ADT invested substantial funds, to use in
         competition with ADT. . . . Ring’s continued possession and use of the Z1 Platform
         is causing and will continue to cause ADT irreparable injury, including, but not
         limited to, the material and substantial impairment of ADT’s rights and interest in
         and to the Z1 Platform [and] the protection of its trade secrets therein . . . .

         91.     ADT refused to settle the case for an initial offer of $12.5 million, and the case

  went to trial on September 18, 2017.

         92.     On October 2, 2017, Ring debuted a new product called “Ring Protect,” a home

  security system, using the Z1 Platform, with the ability to be professionally monitored much like

  the products traditionally offered by ADT.



                                                  20
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 21 of 54



         93.     On October 9, 2017, ADT sought a preliminary injunction to prevent Ring from

  selling any products based on the Z1 Platform. ADT’s motion in support of the preliminary

  injunction made clear that the loss of Z1 was material to ADT and posed a significant threat to the

  Company:

         The allegation that this product competes with ADT is not speculative, it is
         expressly confirmed by Ring’s own marketing materials. Ring not only compares
         its product to ADT’s Pulse offering, but specifically touts the savings consumers
         can realize by using “Ring Protect” rather than Pulse.

                                           *       *       *

         [Ring] received a two-year, $50 million head start on its entry into the
         professionally monitored segment of the home security industry [as] a direct result
         of Ring’s wrongful taking of ADT’s source code . . . . Ring [was] able to skip over
         the trials and errors, the resources consumed, and hours devoted by companies like
         ADT to put out a competing product in a fraction of the time, using technology
         developed and paid for by ADT.

         94.         At a November 2, 2017, hearing on the motion for preliminary injunction,

  counsel for ADT iterated the irreparable harm to ADT’s business as a result of Ring’s acquisition

  of Zonoff:

         This is a new field, a new product category, professionally monitored DIY home
         security tied into the smart home. Mr. Siminoff testified he believes Nest, which is
         Google, jumped into the space specifically because they heard Ring was getting
         into the space. This is the Christmas season where people are going to establish
         market share. He who comes out in January with market share is operating from
         the high ground and is getting brand recognition. That means it’s not a one-to-one
         issue; it’s not as if Ring gets a sale, my client lost a sale. Its someone who is going
         to get a sale, someone who is going to get elevated with brand recognition, and
         someone is going to get market share, and that’s very hard to claw back. That’s not
         easily compensated or even determined from the compensation standpoint. Had this
         hearing been in July, Ring would never have released its product. It released it
         because has to get on the shelves for the holidays.

         95.         The court granted the preliminary injunction. The court’s order found that,

  absent the injunction, ADT would suffer irreparable harm:




                                                   21
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 22 of 54



         I think there is irreparable harm to ADT . . . . I think it is reasonably probable that
         Ring should not have been using the escrow materials for the purposes they were
         using them for.

         So, it’s one thing to say – and I agree – that ADT doesn’t have a right to avoid
         competition. But it’s another thing when that competitor has emerged by virtue of
         the misuse of someone else’s property, which is what there’s a reasonable
         probability of success and good reason to think happened here.

         Given that predicate, I think there is irreparable harm to ADT.

         96.     On December 15, 2017, the parties announced that they reached a settlement in

  principle. However, as of the day of ADT’s IPO, on January 19, 2018, the parties were still in the

  process of finalizing the terms of the settlement.

         97.     A settlement was reached on February 23, 2018, and the preliminary injunction

  against Ring was lifted. According to news sources, Ring agreed to pay ADT $25 million, and in

  return was free to use Z1 in its future products.

  ADT’s Materially False and Misleading Registration Statement

         98.          The SEC has provided companies with very specific guidance regarding the

  necessary disclosures to be included in a registration statement. The SEC routinely emphasizes

  the importance of providing investors with information on risk factors faced by the company.

         99.          Item 303 of SEC Regulation S-K, 17 C.F.R. §§ 229.303(a)(3)(ii) & (b)

  (“Regulation S-K”), requires that a proxy statement disclose, “any known trends or uncertainties

  that have had or that the registrant reasonably expects will have a material favorable or unfavorable

  impact on net sales or revenues or income from continuing operations.”

         100.         Regulation S-K further requires that the registration statement disclose and

  “focus specifically” on material events and uncertainties that would affect the historical financial

  information about the Company in such a way that it would no longer be indicative of future

  operating results. Such information includes both “matters that would have an impact on future



                                                      22
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 23 of 54



  operations and [matters that] have not had an impact in the past.” The instructions in Regulation

  S-K state, in relevant part:

         The discussion and analysis shall focus specifically on material events and
         uncertainties known to management that would cause reported financial
         information not to be necessarily indicative of future operating results or of future
         financial condition. This would include descriptions and amounts of (A) matters
         that would have an impact on future operations and have not had an impact in the
         past, and (B) matters that have had an impact on reported operations and are not
         expected to have an impact upon future operations.

         101.         On December 19, 2003, the SEC issued another interpretive release to Item

  303 of Regulation S-K (the “2003 Interpretive Release”).           The 2003 Interpretive Release

  established that the Registration Statement was required to disclose known demands, events, or

  uncertainties, except for those that management determined: (1) were not reasonably likely to

  occur; or (2) would not have a material effect on the Company’s operating results. The 2003

  Interpretive Release states, in pertinent part:

         As we have explained in prior guidance, disclosure of a trend, demand,
         commitment, event or uncertainty is required unless a company is able to conclude
         either that it is not reasonably likely that the trend, uncertainty or other event will
         occur or come to fruition, or that a material effect on the company’s liquidity,
         capital resources or results of operations is not reasonably likely to occur.

         102.         Item 503 of SEC Regulation S-K, 17 C.F.R. § 229.503 requires, in the “Risk

  Factor” section of the Registration Statement, a “discussion of the most significant factors that

  make the offering speculative or risky.” Each risk factor must adequately describe the risk.

         103.         Item 101 of SEC Regulation S-K, 17 C.F.R. § 229.101(c)(x) requires the

  disclosure of competitive conditions:

         Competitive conditions in the business involved including, where material, the
         identity of the particular markets in which the registrant competes, an estimate of
         the number of competitors and the registrant's competitive position, if known or
         reasonably available to the registrant. Separate consideration shall be given to the
         principal products or services or classes of products or services of the segment, if
         any. Generally, the names of competitors need not be disclosed. The registrant may
         include such names, unless in the particular case the effect of including the names


                                                    23
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 24 of 54



         would be misleading. Where, however, the registrant knows or has reason to know
         that one or a small number of competitors is dominant in the industry it shall be
         identified. The principal methods of competition (e.g., price, service, warranty or
         product performance) shall be identified, and positive and negative factors
         pertaining to the competitive position of the registrant, to the extent that they exist,
         shall be explained if known or reasonably available to the registrant.

         104.    On September 28, 2017, ADT filed a confidential draft Registration Statement with

  the SEC on Form S-1. The SEC responded to the Company with a series of comments that

  emphasized the importance of adequately disclosing material trends and risk factors.

         105.    ADT made a number of amendments, and on January 17, 2018, the Company filed

  its final amendment to the Registration Statement, in which it registered 105 million shares of

  ADT common stock. The final amendment was signed by Whall, Likosar, Becker, Rayman, Nord,

  Africk, Press, Solomon, Drescher, Watson, Ryan, and Finney, and formed the basis for the

  Company’s IPO.

  Materially False and Misleading Statements

         106.    According to the Registration Statement, ADT underwent a “transformation,”

  which resulted in a “‘New ADT’ with a substantially improved customer experience and operating

  culture” and which “combined the brand, history, and scale of legacy ADT with [enhanced]

  customer service and operational excellence . . . to create an industry leader with the broadest

  portfolio, largest scale, and leading financial and operating metrics.” The Registration Statement

  also noted that a “new management team has notably improved customer retention, reduced

  customer acquisition costs and improved profitability” and that “these strategies have already

  delivered significant improvements in operational and financial results.”

         107.    The Registration Statement painted an overwhelmingly positive picture of the

  Company, including the following metrics:

         Improved Operational and Financial Metrics. Comparing pre-acquisition
         Legacy ADT (as defined below) for its fiscal year ended September 25, 2015 to


                                                   24
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 25 of 54



         post-acquisition Legacy ADT (as defined below) in the trailing twelve-month
         period ended September 30, 2017, we reduced gross customer revenue attrition
         from 16.5% to 13.9%. In addition, in comparing pre-acquisition Legacy ADT for
         its fiscal year ended September 25, 2015 to the post-acquisition Company in the
         trailing twelve-month period ended September 30, 2017, we increased Adjusted
         EBITDA margins as a percentage of monitoring and related services revenues from
         54.1% to 57.6%, and we reduced the customer revenue payback period from 2.7
         years to 2.5 years. We also reduced total net capital expenditures as a percentage of
         Adjusted EBITDA and improved our cash flow.

                                            *       *       *

         Reduced Customer Revenue Attrition. As a result of a combination of
         (i) increased discipline related to the credit quality of the new customers we
         acquire, including the expansion of credit scoring metrics to substantially all new
         customers, (ii) improved customer service, especially in the speed of our
         responsiveness in our call centers and field operations, and (iii) a technology-driven
         product and service offering that increases customer contact and allows us to
         provide tailored offerings, we have improved annual customer revenue attrition at
         legacy ADT by more than two and a half percentage points since the consummation
         of the ADT Acquisition. Customer revenue attrition is one of the most important
         drivers of value creation in security monitoring businesses, and based on our
         estimates every one-percentage point improvement in attrition frees up more than
         $100 million of cash flow we would otherwise need to spend to replace those lost
         customers.

         108.    The Registration Statement also included information about purportedly potential

  risks to the Company. However, ‘potential’ was a misnomer as the acts underlying the risks had

  already occurred at the time of the IPO. For example:

         U.S. federal income tax reform could adversely affect us.

         On December 22, 2017, President Trump signed into law H.R. 1, originally known
         as the “Tax Cuts and Jobs Act,” . . . . The new legislation, among other things,
         includes changes to U.S. federal tax rates, imposes significant additional limitations
         on the deductibility of interest, allows for the expensing of capital expenditures,
         and puts into effect the migration from a “worldwide” system of taxation to a
         territorial system. . . . Our net deferred tax assets and liabilities will be revalued at
         the newly enacted U.S. corporate rate, and the impact will be recognized in our tax
         benefit for the year ending December 31, 2017. The impact on the year ended
         December 31, 2017 and on future years may be material to the consolidated
         financial statements. We continue to examine the impact this tax reform legislation
         may have on our business. . . .




                                                    25
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 26 of 54



          109.    The Company also misleadingly listed as a potential risk, “our ability to

  successfully offer, develop, enhance, and/or introduce products that keep pace with evolving

  technology related to our business.” At the time that the Registration Statement was released, this

  was not a potential risk, but one that had already come to fruition.

          110.    The Registration Statement provided “preliminary estimated ranges” for the

  Company’s financial results for the year ended December 31, 2017 (“FY 2017”). These included

  a range for FY 2017 net income of between $86.8 million to $550.8 million, and the Registration

  Statement asserted that “[w]e have presented preliminary estimated ranges of certain of our

  financial results [] for the year ended December 31, 2017 based on information currently available

  to management.” The Registration Statement added the caveat that the Company’s “actual results

  for the year ended December 31, 2017 may differ materially from the preliminary estimated

  financial results.”

          111.    The Registration Statement included a section on future investments in new

  business, which failed to disclose any information about the Company’s investment in Zonoff, the

  subsequent litigation, and eventual loss of vital proprietary information. ADT instead opted for a

  vague statement:

          We have invested and will continue to invest in new businesses, products, services,
          and technologies beyond traditional security and interactive services. Our
          investments may involve significant risks and uncertainties, including capital loss
          on some or all of our investments, insufficient revenues from such investments to
          offset any new liabilities assumed and expenses associated with these new
          investments, distraction of management from current operations, and issues not
          identified during pre-investment planning and due diligence that could cause us to
          fail to realize the anticipated benefits of such investments and incur unanticipated
          liabilities. Since these investments are inherently risky, these new businesses,
          products, services, and technologies may not be successful and as a result, may
          materially adversely affect our reputation, financial condition, and results of
          operations.




                                                   26
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 27 of 54



         112.    At the time that the Registration Statement was released publicly, ADT was still

  involved in settlement negotiations with Ring to resolve the Zonoff Action. However, the

  Registration Statement failed to mention the Zonoff Action, stating:

         The Company is subject to various claims and lawsuits in the ordinary course of
         business, including from time to time, contractual disputes, employment matters,
         product and general liability claims, claims that the Company has infringed on the
         intellectual property rights of others, claims related to alleged security system
         failures, and consumer and employment class actions. In the ordinary course of
         business, the Company is also subject to regulatory and governmental
         examinations, information requests and subpoenas, inquiries, investigations, and
         threatened legal actions and proceedings. In connection with such formal and
         informal inquiries, the Company receives numerous requests, subpoenas, and
         orders for documents, testimony, and information in connection with various
         aspects of its activities. The Company has recorded accruals for losses that it
         believes are probable to occur and are reasonably estimable. While the ultimate
         outcome of these matters cannot be predicted with certainty, the Company believes
         that the resolution of any such proceedings (other than matters specifically
         identified below), will not have a material adverse effect on its financial position,
         results of operations, or cash flows.

         113.    The list of cases identified in the Registration Statement did not include the Zonoff

  Action. In fact, the Registration Statement did not mention the significant impact that the Zonoff

  Action and Ring’s subsequent entry into ADT’s largest market would have on the Company.

  Presumably, ADT learned a great deal about the nature of the risks posed to the Company by start-

  ups and other fierce competitors through the pendency of the Zonoff Action. However, the

  Registration Statement was entirely devoid of such information, and merely stated:

         [W]e are currently and may in the future become subject to legal proceedings and
         commercial or contractual disputes. These are typically claims that arise in the
         normal course of business including, without limitation, commercial or contractual
         disputes with our suppliers, intellectual property matters, third party liability,
         including product liability claims and employment claims. There is a possibility
         that such claims may have a material adverse effect on our results of operations that
         is greater than we anticipate and/or negatively affect our reputation.

         114.    The Registration Statement’s section on intellectual property rights was similarly

  amnesiac, and stated:



                                                  27
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 28 of 54



         Infringement of our intellectual property rights could negatively affect us.

         We rely on a combination of patents, copyrights, trademarks, trade secrets,
         confidentiality provisions, and licensing arrangements to establish and protect our
         proprietary rights. We cannot guarantee, however, that the steps we have taken to
         protect our intellectual property rights will be adequate to prevent infringement of
         our rights or misappropriation of our intellectual property or technology . . . while
         we enter into confidentiality agreements with certain of our employees and third
         parties to protect our intellectual property, such confidentiality agreements could
         be breached or otherwise may not provide meaningful protection for our
         confidential information, trade secrets and know-how related to the design,
         manufacture, or operation of our products and services. If it becomes necessary for
         us to resort to litigation to protect our intellectual property rights, any proceedings
         could be burdensome and costly, and we may not prevail. Further, adequate
         remedies may not be available in the event of an unauthorized use or disclosure of
         our confidential information, trade secrets, or know-how. If we fail to successfully
         enforce our intellectual property rights, our competitive position could suffer,
         which could materially adversely affect our business, financial condition, results of
         operations, and cash flows.

         115.   The section of the Registration Statement regarding competition to ADT made no

  mention of the threat to the Company of specific new market entrants such as Ring, Google, Apple,

  Amazon, and DIY services. Despite ADT’s intimate familiarity with the risks of new and

  aggressive competitors, the Company stated:

         Technology trends are creating significant change in our industry. Innovation has
         lowered the barriers to entry in the interactive services and automation market, and
         new business models and competitors have emerged. We believe that a combination
         of increasing customer interest in lifestyle and business productivity and
         technology advancements will support the increasing penetration of the interactive
         services and automation industry. We are focused on extending our leadership
         position in the monitored security industry while also growing our share of the fast-
         growing interactive automation industry. The security systems market in the United
         States and Canada remains highly competitive and fragmented, with a number of
         major firms and thousands of smaller regional and local companies. The high
         fragmentation of the industry is primarily the result of relatively low barriers to
         entering the business in local geographies and the availability of wholesale
         monitoring (whereby smaller companies outsource their monitoring to operations
         that provide monitoring services but do not maintain the customer relationship).
         We believe that our principal competitors within the security systems market are
         Johnson Controls International plc., Vivint, Inc., Stanley Security Solutions, a
         subsidiary of Stanley Black and Decker, MONI, a subsidiary of Ascent Capital
         Group, Inc. and Comcast Corporation.



                                                   28
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 29 of 54



         116.    The competitors that ADT listed in its Registration Statement are all of the same

  bulky, traditional model as ADT.

         117.    When ADT finally acknowledged companies such as Amazon and Honeywell in

  the Registration Statement, the Company classified them as growth opportunities, thereby casting

  any potential relationship in an entirely positive light:

         Attractive Growth Opportunities.

         We are well-positioned to drive growth in our residential channel by leveraging
         ADT’s brand and scale and our renewed focus on the customer experience. We are
         also well-positioned to drive growth in our commercial and multi-site customer
         channels as a result of these factors coupled with Protection One’s strong existing
         commercial and multi-site customer base and expertise. In addition, we have
         attractive growth opportunities for complementary products and services, including
         through partnerships with leading technology firms such as Honeywell, Samsung,
         Amazon, Life 360, and Cisco Meraki. These partnerships collectively extend our
         presence to new channels (including DIY, retail, and e-commerce) and new and
         complementary offerings in automation, cyber security, and mobile on-the-go
         applications.

                                             *       *        *

         We expect a growing opportunity to expand from our core business to drive growth
         in adjacent markets, capitalizing on our core expertise and monitoring and service
         capabilities—along with our brand strength and high degree of customer trust—to
         expand our addressable market. We intend to pursue additional opportunities in
         adjacent markets, including through potential selective acquisitions.

                                             *       *        *

         We have made substantial progress in the development of numerous potential
         growth areas for our Company, including: leveraging Protection One’s history in
         the commercial market to continue building a world-class commercial security
         business; expanding our total addressable market by leveraging the ADT brand to
         bring security monitoring to innovative new customer experiences and offerings,
         evidenced by progress in developing cyber security and our new on-the-go mobile
         offerings; and continuing to take advantage of our status as a “partner of choice” to
         leading technology companies, evidenced by our recently announced partnership
         with Amazon.




                                                    29
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 30 of 54



         118.   When the Company mentioned the potential threat of DIY products, the

  Registration Statement used hypothetical language, which gave the misleading impression that the

  Company was out ahead of the threat:

         We sell our products and services in highly competitive markets, including the
         home automation market, which may result in pressure on our profit margins and
         limit our ability to maintain or increase the market share of our products and
         services.

                                           *      *       *

         We also face potential competition from DIY products, which enable customers to
         self-monitor and control their environments without third-party involvement
         through the Internet, text messages, emails, or similar communications, but with
         the disadvantage that alarm events may go unnoticed. Some DIY providers may
         also offer professional monitoring with the purchase of their systems and equipment
         without a contractual commitment, which may be attractive to some customers and
         put us at a competitive disadvantage. Other DIY providers may offer new IoT
         devices and services with automated features and capabilities that may be appealing
         to customers. Shifts in customer preferences towards DIY systems could increase
         our attrition rates over time and the risk of accelerated amortization of customer
         contracts resulting from a declining customer base. It is possible that one or more
         of our competitors could develop a significant technological advantage over us that
         allows them to provide additional service or better quality service or to lower their
         price, which could put us at a competitive disadvantage. Continued pricing
         pressure, improvements in technology, and shifts in customer preferences towards
         self- monitoring or DIY could adversely impact our customer base and/or pricing
         structure and have a material adverse effect on our business, financial condition,
         results of operations, and cash flows.

                                           *      *       *

         Our future growth is dependent upon our ability to keep pace with rapid
         technological and industry changes in order to develop or acquire new technologies
         for our products and service introductions that achieve market acceptance with
         acceptable margins.

         Our business operates in markets that are characterized by rapidly changing
         technologies, evolving industry standards, potential new entrants, and changes in
         customer needs and expectations. For example, a number of cable and other
         telecommunications companies and large technology companies with home
         automation solutions offer interactive security services that are competitive with
         our products and services. If these services gain greater market acceptance and
         traction, our ability to grow our business, in particular our ADT Pulse and other
         interactive service offerings, could be materially and adversely affected.


                                                  30
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 31 of 54



          Accordingly, our future success depends in part on our ability to accomplish the
          following: identify emerging technological trends in our target end- markets;
          develop, acquire, and maintain competitive products and services that capitalize on
          existing and emerging trends; enhance our existing products and services by adding
          innovative features on a timely and cost-effective basis that differentiates us from
          our competitors; sufficiently capture intellectual property rights in new inventions
          and other innovations; and develop or acquire and bring products and services,
          including enhancements, to market quickly and cost-effectively.

          119.    The Registration Statement went on to state:

          In addition, our competitors may introduce superior products or business strategies,
          impairing our brand and the desirability of our products and services, which may
          cause customers to defer or forego purchases of our products and services, and
          impacting our ability to charge monthly service fees. If our competitors implement
          new technologies before we are able to implement them, those competitors may be
          able to provide more effective products than ours, possibly at lower prices. Any
          delay or failure in the introduction of new or enhanced solutions could harm our
          business, results of operations and financial condition. In addition, the markets for
          our products and services may not develop or grow as we anticipate.

          120.         The Registration Statement further described risks related to increased

  competition, increased pricing pressure, or reduced market share that could have a materially

  adverse impact on the Company’s business, financial condition, results of operations, and cash

  flows, stating, in relevant part:

          We face competition from cable and telecommunications companies that are
          actively targeting the home automation and monitored security market, as well as
          from large technology companies that are expanding into the connected home
          market either through the development of their own solutions or the acquisition of
          other companies with home automation solution offerings. This increased
          competition could result in pricing pressure, a shift in customer preferences towards
          the services of these companies, reduce our market share and make it more difficult
          for us to compete on brand-name recognition and reputation. Continued pricing
          pressure from these competitors or failure to achieve pricing based on the
          competitive advantages previously identified above could prevent us from
          maintaining competitive price points for our products and services resulting in lost
          customers or in our inability to attract new customers and have a material adverse
          effect on our business, financial condition, results of operations, and cash flows.

          121.         The statements referenced above in ¶¶ 106-120 were materially false and

  misleading because they failed to disclose material adverse facts pertaining to the Company’s



                                                   31
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 32 of 54



  business, operations, prospects, and legal compliance, which were known to the Individual

  Defendants and Apollo Defendants or recklessly disregarded by them.

         122.    Specifically, Defendants failed to disclose the true nature of ADT’s relationship

  with Zonoff and the Z1 Platform, including the known uncertainty associated with the Zonoff

  Action and that ADT’s proprietary information and code were disclosed to Ring, thereby allowing

  Ring to compete directly with ADT.

         123.    Defendants also failed to disclose material information about ADT’s business

  prospects and competitive challenges, including: (1) ADT’s lack of a material foothold in the DIY

  home security market; (2) that Ring was soliciting ADT’s customers by marketing its alarm

  product as a replacement for ADT Pulse; (3) Ring’s market share grab was not speculative; (4) that

  competition had shifted from cable and telecommunication companies to technology companies

  like Google, Amazon, and Apple; (5) ADT was not a “partner of choice for leading technology

  companies,” as evidenced by Amazon’s acquisition of Ring shortly after the IPO; and (6) attractive

  growth opportunities for complementary products and services through partnerships with leading

  technology firms did not exist, nor would any then current partnership expand ADT’s presence

  into new channels.

         124.    Additionally, Defendants made false and/or misleading statements and or failed to

  disclose material information relating to the Company’s IPO, including: (1) certain factors made

  the IPO more speculative and risky than the Registration Statement disclosed; (2) the Registration

  Statement referred to a number of material trends and results that had already manifested, as

  potential risks; and (3) the estimated ranges for the then-complete 2017 fiscal results in the

  Registration Statement were unrealistic based on the financial results from the 2017 fiscal year.




                                                  32
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 33 of 54



  The Truth Emerges

          125.    ADT launched its IPO on January 19, 2018. The news media wasted no time in

  reporting the suspected terms of ADT’s settlement, specifically that the Company would relinquish

  its rights to the Z1 Platform to Ring in exchange for $25 million.

          126.    The market responded to this news immediately: ADT shares dropped from an

  initial offering price of $14 to close at $12.39 on the first day of trading – a drop of $1.61 or 11.5%.

          127.    Analysts offered a variety of explanations for ADT’s poor performance. Allison

  Prang of Dow Jones Institutional News noted that, “[p]otential investors had said they were

  concerned about the company’s ability to retain customers and attract new ones amid competition

  from new entrants including the video-doorbell company Ring.”

          128.    On February 13, 2018, Imperial Capital criticized the lack of transparency in the

  Registration Statement:

          ADT is providing less granular metric transparency than previous iterations of the
          company. The market may be less forgiving of “missed” quarters without the ability
          to investigate individual metrics than before. Ultimately, we would like to see ADT
          provide more details in its filings, including greater divisional data on residential
          and commercial industrial, average revenue, and cost to serve per subscriber, the
          take rate of Pulse, performance of the organic ADT business on measures like
          revenue growth and attrition.

          129.    In a February 17, 2018 article for MarketWatch.com, analyst Shlomo Rosenbaum

  of Stifel echoed Imperial Capitals concerns:

          Analyst Shlomo Rosenbaum compared what is the same at ADT as compared with
          when it was public before with what has changed and found it no longer makes
          certain disclosures that would clearly help understand the state of the underlying
          business.

          For example, the company used to provide unit and revenue attrition metrics, but
          now only provides gross customer revenue attrition, he said. Subscriber counts were
          provided on a quarterly basis in the past, but are not provided at all now.




                                                    33
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 34 of 54



         “We believe the subscriber base in terms of units has been shrinking,” he wrote.

                                           *       *       *

         Gross additions were another feature of quarterly reports with a breakdown of how
         many came from the dealer channel and how many from the internal channel, said
         Rosenbaum. The company is no longer providing an update of subscriber
         acquisition costs. And its debt levels have significantly increased thanks to the
         LBO, he said.

         “Since the key drivers of the business are subscriber acquisition costs, average
         revenue per subscriber (or recurring monthly revenue, also know[n] as RMR), and
         attrition, we believe it is tough to gauge what is really going on in the business from
         public filings,” said Rosenbaum[.]

         130.    ACT announced the settlement of the Zonoff Action on February 23, 2018. Just

  four days later, on February 24, 2018, Amazon announced that it had entered into an agreement to

  purchase Ring for $1 billion.

         131.    Amazon’s acquisition of Ring meant that Amazon was poised to be a serious ADT

  competitor. This fact did not escape analysts’ attention. On February 27, 2018, Wedbush

  Securities analyst, Michael Pachter, suggested that ADT “could be the biggest loser” as Ring’s

  “camera technology is far superior to physical security . . . With Amazon having roughly 100

  million Prime members, that’s a big addressable market for them to start selling this into.” A

  February 28, 2018, report from Morgan Stanley also noted that if Amazon brought professional

  monitoring to Ring’s home automation products, ADT would be at even greater risk.

         132.    Investors responded in kind and ADT’s shares dropped to $10.55 on February 28,

  2018 – a $3.45 drop from its IPO offering price just five weeks earlier.

         133.    Then, on March 15, 2018, ADT issued a press release in which it announced

  disappointing financial results for fiscal year and third quarter 2017. ADT received a one-time

  influx of $690 million as a result of the tax reforms, but was otherwise operating at a loss.

  Excluding the tax benefit, ADT disclosed diluted earnings per share of negative $0.06 for the



                                                   34
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 35 of 54



  quarter and negative $0.35 for the year. The press release provided the following results for the

  year and quarter:

         On a full year basis, the Company reported total revenue of $4,316 million and
         M&S Revenue of $4,029 million, up 4% and 2%, respectively, when compared to
         2016 pro forma results. Adjusted EBITDA increased by $176 million, or 8%, to
         $2,353 million. Net income was $343 million, up from a net loss of $285 million,
         and diluted earnings per share of $0.53, up from $(0.44) last year. Excluding special
         items, diluted earnings per share for the year was $(0.35) compared to $(0.20) in
         2016. Operating cash flow was $1,592 million, up 39% year-over-year, and free
         cash flow before special items was $403 million, up from $331 million in 2016.

                                       *       *        *

         The Company reported net income of $638 million, up from negative $85 million
         last year, and diluted earnings per share of $0.99 versus $(0.13) in the prior year.
         Excluding special items, diluted earnings per share was $(0.06) versus $(0.07) in
         the same period last year. The net income results include a $690 million tax benefit
         due to the 2017 Tax Reform.

         134.    On March 15, 2018, ADT hosted an earnings call with analysts and investors.

  During the call, analysts questioned Whall about the threat of new tech offerings and the potential

  impact of Amazon’s acquisition of Ring. Defendant Whall attempted to characterize the expanded

  DIY offering as positive, but he admitted that while past competition was from cable and

  telecommunications companies, there had been “a little change in the competitive landscape.”

  With respect to new products from the tech sector, Defendant Whall acknowledged that Google,

  Amazon, and Apple were “coming out more on the hardware side and kind of getting things started

  with a more DIY offering.”

         135.    Defendant Whall made multiple attempts to maintain a sense of optimism and

  progress at ADT, but analysts were unconvinced and continued to note the myriad pressures faced

  by ADT from the DIY market. A Barclays analyst, for example, asked whether “emerging

  competitive threats [including from] (Amazon/Ring)” contributed to ADT’s disappointing post-




                                                   35
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 36 of 54



  IPO performance, and noted that “investor’s skittishness tied to the [Amazon] threat does not

  appear to be going away any time soon.”

         136.    On March 15, 2018, Investor’s Business Daily published an article referring to

  “Alarming Numbers” and a “Surprise Loss” at ADT:

         Home security company ADT Inc. (ADT) reported a surprise adjusted loss for the
         fourth quarter, its first quarterly report since coming public in January. . . . Analysts
         had expected earnings of 14 cents per share on revenue of $1.09 billion . . . But
         ADT lost 6 cents a share excluding one-time items.

         137.    MarketWatch.com also published an article on March 15, 2018, which stated:

         [T]he company posted a surprise adjusted loss for the fourth quarter. ADT said it
         had net income of $638 million, or 99 cents a share, for the quarter, after a loss
         of$85 million, or 13 cents a share, in the year-earlier period. The number included
         a $690 million tax benefit from the December tax revamp. Excluding special items,
         however, the company had a loss of 6 cents a share, while the FactSet consensus
         was for EPS of 10 cents. The news overshadowed a small revenue beat.

         138.    On this news, the price of ADT shares fell nearly 14.5%, or $1.48 per share, from

  the closing price on March 14, 2018, to close at $8.73 per share on March 16, 2018.

         139.    As of the time of filing this complaint, ADT shares had not traded at or above $14

  per share since the IPO.

  Repurchases

         140.         During the period in which the Company made false and misleading statements

  and omissions, the Individual Defendants caused the Company to repurchase its equity securities

  at artificially inflated prices, which substantially damaged the Company.

         141.         The Individual Defendants caused the Company to pay $14.00 per share for

  4,203 equity securities between January 19, 2018, a n d June 30, 2018, at a total cost to the

  Company of $58,842. The Company stock was actually worth only $7.56 per share (the price at

  closing on March 27, 2018) resulting in an overpayment by the Company of approximately

  $27,067.


                                                    36
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 37 of 54



         142.         According to the Company’s Form 10-Q filed with the SEC on May 9, 2018,

  between January 1 and January 31, 2018, the Individual Defendants “approved the repurchase of

  4,203 equity securities from two former employees at the initial public offering price of $14.00

  per share used in [ADT’s] initial public offering,” for a total cost to the Company of approximately

  $58,842.

         143.         Due to the artificial inflation of the Company’s stock price caused by

  misrepresentations alleged to have been made by the Individual Defendants, the Company paid an

  average premium of $6.44 for each share during the period of January 1 to January 31, 2018. Thus,

  the total over payment by the Company for the repurchase of its own equity securities during the

  period was approximately $27,067.

         144.    In total, the Company overpaid an aggregate amount of approximately $27,067 for

  repurchases of its own equity securities during the time period in which the Company made false

  and misleading statements and omissions.

                                        DAMAGES TO ADT

         145.    As a result of the Individual Defendants’ wrongful conduct, ADT disseminated

  false and misleading statements and omitted material information to make such statements not

  false and misleading when made. The improper statements have devastated ADT’s credibility.

  ADT has been, and will continue to be, severely damaged and injured by the Individual

  Defendants’ misconduct.

         146.    Indeed, the Individual Defendants’ false and misleading statements as alleged

  above, have subjected ADT to a lawsuit for violations of the federal securities laws pending in this

  Court, captioned Perdomo v. ADT Inc. et al., 9:18-cv-80668 (the “Securities Class Action”).

         147.    As a direct and proximate result of the Individual Defendants’ actions, ADT stands

  to expend millions of dollars in legal fees and payments, in addition to the excessive compensation


                                                  37
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 38 of 54



  and benefits that were paid to the Individual Defendants while they were breaching their fiduciary

  duties to the Company.

         148.    Moreover, these actions have irreparably damaged ADT’s corporate image and

  goodwill. For at least the foreseeable future, ADT will suffer from what is known as the “liar’s

  discount,” a term applied to the stocks of companies who have been implicated in illegal behavior

  and have misled the investing public, such that ADT’s ability to raise equity capital or debt on

  favorable terms in the future is now impaired.

                PLAINTIFF’S DERIVATIVE AND DEMAND ALLEGATIONS

         149.    Plaintiff incorporates by reference and realleges each and every allegation set forth

  above, as though fully set forth herein.

         150.    Plaintiff brings this action derivatively in the right and for the benefit of the

  company to redress the Individual Defendants’ breaches of fiduciary duties.

         151.    Plaintiff is an owner of ADT common stock and was an owner of ADT common

  stock at all times relevant hereto.

         152.    Plaintiff will adequately and fairly represent the interests of the Company and its

  stockholders in enforcing and prosecuting its rights.

         153.    As a result of the facts set forth herein, Plaintiff has not made any demand on the

  ADT Board to institute this action against the Individual Defendants. Such a demand would be a

  futile and useless act because the Board is incapable of making an independent and disinterested

  decision to institute and vigorously prosecute this action.

         154.    At the time this action was commenced, the Board consisted of ten directors:

  defendants Whall, Africk, Becker, Drescher, Nord, Press, Rayman, Ryan, and Solomon (the

  “Director Defendants”) and non-party, Matthew E. Winter. All Director Defendants are incapable




                                                   38
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 39 of 54



  of making an independent and disinterested decision to institute and vigorously prosecute this

  action.

            155.   The Apollo Defendants control ADT and have appointed a majority of the Board

  members. Only two of the ten Board members have been designated by the Company as

  independent: defendant Africk and Matthew Winter.

            156.   Six of the Director Defendants have close business associations with the Apollo

  Defendants, which collectively control 85.6% of the Company’s stock and owned all the

  Company’s stock at the time of the IPO. These six Director Defendants were appointed to the

  Board by Apollo and comprised the majority of the 10-director Board at the time of the IPO.

  Director Defendants Becker, Drescher, Nord, and Press are Senior Partners at Apollo, Rayman is

  a Principal at Apollo, and Solomon is a Senior Partner at Apollo Private Equity. As a result of

  their employment and/or membership with the Apollo Defendants or affiliates thereof, Becker,

  Drescher, Nord, Press, Rayman, and Solomon are beholden to the Company’s controlling

  shareholder. The Apollo Defendants face a substantial likelihood of liability as they are named as

  defendants the State Securities Class Action, and Apollo faces further liability as it is named in the

  Federal Securities Class Action. Thus, Director Defendants Becker, Drescher, Nord, Press,

  Rayman, and Solomon cannot independently or disinterestedly consider a demand to take action

  against the Apollo Defendants.

  I.        Demand is Futile as to all Director Defendants Because They Face a Substantial
            Likelihood of Liability

            157.   The Director Defendants face a substantial likelihood of liability for their individual

  misconduct.      The Director Defendants were directors throughout the time of the false and

  misleading statements referenced above, and as such had a fiduciary duty to ensure that the




                                                     39
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 40 of 54



  Company’s SEC filings, press releases, and other public statements and presentations concerning

  its business, operations, prospects, internal controls, and financial statements were accurate.

         158.    Moreover, the Director Defendants owed a duty to, in good faith and with due

  diligence, exercise reasonable inquiry, oversight, and supervision to ensure that the Company’s

  internal controls were sufficiently robust and effective (and/or were being implemented

  effectively), and to ensure that the Board’s duties were being discharged in good faith and with

  the required diligence and due care. Instead, the Director Defendants knowingly and/or with

  reckless disregard reviewed, authorized and/or caused the publication of the materially false and

  misleading statements discussed above that caused the Company’s stock to trade at artificially

  inflated prices and misrepresented the financial health of ADT.

         159.    The Director Defendants’ making or authorization of these false and misleading

  statements, failure to timely correct such statements, failure to take necessary and appropriate steps

  to ensure that the Company’s internal controls were sufficiently robust and effective (and/or were

  being implemented effectively), and failure to take necessary and appropriate steps to ensure that

  the Board’s duties were being discharged in good faith and with the required diligence constitute

  breaches of fiduciary duties have resulted in the Director Defendants facing a substantial likelihood

  of liability. If the Director Defendants were to bring a suit on behalf of ADT to recover damages

  sustained as a result of this misconduct, they would expose themselves to significant liability. This

  is something they will not do. For this reason, demand is futile.

  II.    Demand is Futile as to Defendant Whall

         160.    Whall is the CEO of ADT and a Company Director. He has held these positions

  since 2016. ADT provides Defendant Whall with his principal occupation from which he receives

  substantial compensation, including over $1.9 million in fiscal year 2017. Thus, as the Company

  admits, Defendant Whall a non-independent director.


                                                   40
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 41 of 54



         161.    Defendant Whall’s large holding in Company stock, worth over $6 million before

  the fraud was fully exposed, evidences his interest in ensuring that the Company’s stock price

  remains as high as possible.

         162.    As the Company’s highest officer and as a trusted Company director, Defendant

  Whall conducted little, if any, oversight of the Company’s internal controls. He consciously

  disregarded his duties to monitor such controls over reporting and he consciously disregarded his

  duties to protect corporate assets. Additionally, Whall was ultimately responsible for the false and

  misleading statements and omissions that were made, including those contained in the Registration

  Statement referenced herein, which he signed.

         163.    Furthermore, Defendant Whall is a defendant in both the Federal Securities Class

  Action and the State Securities Class Action. Whall’s family is also deeply intertwined with the

  business of ADT: his brother has an ownership interest in Professional Resources International,

  which the Company pays $14,000 per month to for staff recruiting services, and one of Whall’s

  immediate family members is a regular full-time employee of ADT in a managerial position, with

  an annual salary, bonus, and benefits of approximately $169,000.

         164.    Defendant Whall is additionally unable to evaluate a demand with independence as

  he may fear retaliation against himself or his family members should he grant a demand.

  Defendant Whall breached his fiduciary duties, faces a substantial likelihood of liability, is not

  independent or disinterested, and thus demand upon him is futile and, therefore, excused.

  III.   Demand is Futile as to Defendant Rayman

         165.    Rayman has served as a Company director since 2016, and is a member of the

  Audit Committee. Rayman is beholden to the Apollo Defendants by virtue of his position as a

  Principal at Apollo, where he has worked since 2010, and to ADT and the Apollo Defendants by

  virtue his position as a manager of Prime Borrower, which he has held since 2015. He is thus


                                                  41
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 42 of 54



  unable to fairly and independently assess any demand made upon the Board. He was also

  designated to his position on the Board by Apollo and, as the Company admits, is a non-

  independent director.

         166.    As a trusted Company director and member of the Audit Committee, Rayman

  conducted little, if any, oversight of the Company’s engagement in the scheme to make false and

  misleading statements, he consciously disregarded his duties to monitor such controls over

  reporting and engagement in the scheme, and consciously disregarded his duties to protect

  corporate assets.

         167.    Moreover, Defendant Rayman is a defendant in both the Federal Securities Class

  Action and State Securities Class Action. Rayman made many of the false statements and

  omissions of material fact that are alleged herein, as he signed the Registration Statement. For

  these reasons, Rayman breached his fiduciary duties, faces a substantial likelihood of liability, is

  not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

  IV.    Demand is Futile as to Defendant Becker

         168.    Becker has served as a Company director since 2016 and serves as Chairman of the

  Board. He is beholden to the Apollo Defendants by virtue of his position as Senior Partner of

  Apollo where he has worked since 1996, and to ADT and the Apollo Defendants by virtue his

  position as a manager of Prime Borrower, which he has held since 2015. Becker is thus unable to

  fairly and independently assess any demand made upon the Board.

         169.    Becker was designated to his position on the Board by Apollo and, as the Company

  admits, Becker is a non-independent director. As a director and as Chairman, he conducted little,

  if any, oversight of the Company’s engagement in the scheme to make false and misleading

  statements, he consciously disregarded his duties to monitor such controls over reporting and

  engagement in the scheme, and consciously disregarded his duties to protect corporate assets.


                                                  42
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 43 of 54



         170.    Moreover, Becker is a defendant in both the Federal Securities Class Action and

  State Securities Class Action. Defendant Becker made many of the false statements and omissions

  of material fact that are alleged herein, as he signed the Registration Statement. For these reasons,

  Director-Defendant Becker breached his fiduciary duties, faces a substantial likelihood of liability,

  is not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

  V.     Demand is Futile as to Defendant Press

         171.    Press has served as a Company director since 2016. He is beholden to the Apollo

  Defendants by virtue of his position as Senior Partner of Apollo where he has worked since 1998,

  and to ADT and the Apollo Defendants by virtue his position as a manager of Prime Borrower,

  which he has held since 2016. Press is thus unable to fairly and independently assess any demand

  made upon the Board.

         172.    Press was designated to his position on the Board by Apollo and, as the Company

  admits, Defendant Press is a non-independent director. As a director, Press conducted little, if any,

  oversight of the Company’s engagement in the scheme to make false and misleading statements,

  he consciously disregarded his duties to monitor such controls over reporting and engagement in

  the scheme, and consciously disregarded his duties to protect corporate assets.

         173.    Moreover, Director-Defendant Press is a defendant in both the Federal Securities

  Class Action and State Securities Class Action. Defendant Press also made many of the false

  statements and omissions of material fact that are alleged herein, as he signed the Registration

  Statement. For these reasons, Defendant Press breached his fiduciary duties, faces a substantial

  likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

  therefore, excused.




                                                   43
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 44 of 54



  VI.    Demand is Futile as to Defendant Nord

         174.    Nord has served as a Company director since 2016. He is beholden to the Apollo

  Defendants by virtue of his position as Senior Partner of Apollo where he has worked since 2003,

  and to ADT and the Apollo Defendants by virtue his position as a manager of Prime Borrower,

  which he has held since 2015. Nord is thus unable to fairly and independently assess any demand

  made upon the Board.

         175.    Nord was also designated to his position on the Board by Apollo, and, as the

  Company admits, Defendant Nord is a non-independent director. As a director, he conducted little,

  if any, oversight of the Company’s engagement in the scheme to make false and misleading

  statements, he consciously disregarded his duties to monitor such controls over reporting and

  engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

         176.    Moreover, Defendant Nord is a defendant in both the Federal Securities Class

  Action and State Securities Class Action. Director-Defendant Nord made many of the false

  statements and omissions of material fact that are alleged herein, as he signed the Registration

  Statement. For these reasons, Defendant Nord breached his fiduciary duties, faces a substantial

  likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

  therefore, excused.

  VII.   Demand is Futile as to Defendant Drescher

         177.    Drescher has served as a Company director since 2017. She is beholden to the

  Apollo Defendants by virtue of her position as Senior Partner of Apollo where she has worked

  since 2004, and to ADT and the Apollo Defendants by virtue her position as a manager of Prime

  Borrower, which she has held since 2017. Drescher is thus unable to fairly and independently

  assess any demand made upon the Board.




                                                   44
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 45 of 54



         178.    Drescher was also designated to her position on the Board by Apollo and, as the

  Company admits, Defendant Drescher is a non-independent director. As a director, she conducted

  little, if any, oversight of the Company’s engagement in the scheme to make false and misleading

  statements, she consciously disregarded her duties to monitor such controls over reporting and

  engagement in the scheme, and consciously disregarded her duties to protect corporate assets.

         179.    Moreover, Defendant Drescher is a defendant in both the Federal Securities Class

  Action and State Securities Class Action. Defendant Drescher also made many of the false

  statements and omissions of material fact that are alleged herein, as she signed the Registration

  Statement. For these reasons, Director-Defendant Drescher breached her fiduciary duties, faces a

  substantial likelihood of liability, is not independent or disinterested, and thus demand upon her is

  futile and, therefore, excused.

  VIII. Demand is Futile as to Defendant Solomon

         180.    Solomon has served as a Company director since 2016. He is beholden to the

  Apollo Defendants by virtue of his position as Senior Partner of Apollo Private Equity where he

  has worked since 2009, and to ADT and the Apollo Defendants by virtue his position as a manager

  of Prime Borrower, which he has held since 2016.           Solomon is thus unable to fairly and

  independently assess any demand made upon the Board.

         181.    Solomon was also designated to his position on the Board by Apollo and, as the

  Company admits, Defendant Drescher is a non-independent director. As a director, he conducted

  little, if any, oversight of the Company’s engagement in the scheme to make false and misleading

  statements, he consciously disregarded her duties to monitor such controls over reporting and

  engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

         182.    Moreover, Defendant Solomon is a defendant in both the Federal Securities Class

  Action and State Securities Class Action. Defendant Solomon also made many of the false


                                                   45
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 46 of 54



  statements and omissions of material fact that are alleged herein, as he signed the Registration

  Statement. For these reasons, Defendant Solomon breached his fiduciary duties, faces a substantial

  likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

  therefore, excused.

  IX.    Demand is Futile as to Defendant Ryan

         183.    Ryan has served as a Company director since 2016. He has further served as a

  manager of Prime Borrower since 2016, and is thus beholden to ADT and the Apollo Defendants.

  He was also designated to his position on the Board by “certain investors in [ADT’s] indirect

  parent entities other than Apollo.” Thus, as the Company admits, Director-Defendant Ryan is a

  non-independent director.

         184.    As a director, he conducted little, if any, oversight of the Company’s engagement

  in the scheme to make false and misleading statements, he consciously disregarded her duties to

  monitor such controls over reporting and engagement in the scheme, and consciously disregarded

  his duties to protect corporate assets.

         185.    Moreover, Defendant Ryan is a defendant in both the Federal Securities Class

  Action and State Securities Class Action. Defendant Ryan also made many of the false statements

  and omissions of material fact that are alleged herein, as he signed the Registration Statement. For

  these reasons, Defendant Ryan breached his fiduciary duties, faces a substantial likelihood of

  liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

  excused.

  X.     Demand is Futile as to Defendant Africk

         186.    Defendant Africk has served as a Company director since 2016 and is a member of

  the Audit Committee. Defendant Africk receives substantial compensation from ADT, including

  $100,000 in fiscal year 2017, and stands to earn twice that amount in fiscal year 2018. He has


                                                   46
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 47 of 54



  served as a manager of Prime Borrower since 2015, and is thus beholden to ADT and the Apollo

  Defendants. He is further beholden to the Apollo Defendants by virtue of his history with Apollo,

  where he worked for twenty-one years prior to starting his own private investment company in

  2013, and thus is unable to fairly and independently assess any demand made upon the Board.

          187.    As a director, he conducted little, if any, oversight of the Company’s engagement

  in the scheme to make false and misleading statements, he consciously disregarded her duties to

  monitor such controls over reporting and engagement in the scheme, and consciously disregarded

  his duties to protect corporate assets.

          188.    Moreover, Defendant Africk is a defendant in both the Federal Securities Class

  Action and State Securities Class Action. Defendant Africk also made many of the false statements

  and omissions of material fact that are alleged herein, as he signed the Registration Statement. For

  these reasons, Defendant Africk breached his fiduciary duties, faces a substantial likelihood of

  liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

  excused.

                                            COUNT ONE
                          Against Whall, Likosar, Becker, Rayman, Nord,
                   Africk, Press, Solomon, Drescher, Watson, Ryan, and Finney
                 For Violations of Section 10(b) and Rule 10b-5 of the Exchange Act

          189.    Plaintiff incorporates by reference all preceding and subsequent paragraphs as if

  fully set forth herein.

          190.         Defendants Whall, Likosar, Becker, Rayman, Nord, Africk, Press, Solomon,

  Drescher, Watson, Ryan, and Finney (“Section 10(b) Defendants”) participated in a scheme to

  defraud with the purpose and effect of defrauding ADT. Not only is the Company forced to defend

  claims that it violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder,

  ADT is itself one of the largest victims of the unlawful scheme perpetrated by the Section 10(b)


                                                  47
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 48 of 54



  Defendants. While the price of its common stock was trading at artificially-inflated prices as a

  result of the Section 10(b) Defendants’ misconduct, the Section 10(b) Defendants caused the

  Company to repurchase approximately $58,842 of its own equity securities at artificially-inflated

  prices, damaging ADT.

          191.         The Section 10(b) Defendants also individually and in concert, directly and

  indirectly, by the use and means of instrumentalities of interstate commerce and/or of the mails,

  engaged and participated in a continuous course of conduct designed to falsify the Company’s

  public statements.

          192.         The Section 10(b) Defendants employed devices, schemes and artifices to

  defraud while in possession of adverse, material, non-public information and engaged in acts,

  practices and a course of conduct that included the making of, or participation in the making of,

  untrue and/or misleading statements of material facts and/or omitting to state material facts

  necessary in order to make the statements made about ADT not misleading.

          193.    The Section 10(b) Defendants, as top executives and directors of the Company, are

  liable as direct participants in the wrongs complained of herein. Through their positions of control

  and authority as directors and officers of the Company, the Section 10(b) Defendants controlled

  the conduct complained of herein and the content of the public statements disseminated by ADT.

          194.         The Section 10(b) Defendants acted with scienter during the Relevant Period,

  in that they either had actual knowledge of the schemes and the misrepresentations and/or

  omissions of material facts set forth herein, or acted with reckless disregard for the truth in that they

  failed to ascertain and to disclose the true facts, although such facts were available to them. The

  Section 10(b) Defendants were the top executives of the Company, or received direct briefings from

  them, and were therefore directly responsible for the schemes set forth herein and for the false and




                                                     48
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 49 of 54



  misleading statements and/or omissions disseminated to the public through press releases,

  conference calls, and filings with the SEC.

          195.    By virtue of the foregoing, the Section 10(b) Defendants have violated § 10(b) of

  the Exchange Act, and Rule 10b-5 promulgated thereunder.

                                              COUNT TWO
                                          Against All Defendants
                            for Violations of Section 20(a) of the Exchange Act

          196.         Plaintiff incorporates by reference and re-alleges each and every allegation set

  forth above, as though fully set forth herein.

          197.    The Individual Defendants and Apollo Defendants, by virtue of their positions with

  ADT and their specific acts, were, at the time of the wrongs alleged herein, controlling persons of

  ADT within the meaning of § 20(a) of the Exchange Act. The Individual Defendants and Apollo

  Defendants had the power and influence and exercised the same to cause ADT to engage in the

  illegal conduct and practices complained of herein.

                                            COUNT THREE
                                          Against All Defendants
                                      for Breach of Fiduciary Duties

          1.      Plaintiff incorporates by reference all preceding and subsequent paragraphs as if

  fully set forth herein.

          1.      Defendants each owed ADT and its shareholders the fiduciary duties of loyalty,

  good faith, candor, and due care in managing and administering the Company’s affairs.

          2.      Defendants were required to exercise reasonable and prudent supervision over the

  management, practices, controls, and financial affairs of ADT.

          3.      Defendants breached their fiduciary duties owed to ADT and its shareholders by

  willfully, recklessly, and/or intentionally failing to perform their fiduciary duties. They caused the



                                                    49
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 50 of 54



  Company to waste valuable assets and unnecessarily expend corporate funds. They also failed to

  properly oversee ADT’s business, and caused the Company to fail to maintain internal controls,

  rendering them personally liable to the Company.

         4.      Defendants also breached their fiduciary duties by knowingly causing and/or

  recklessly allowing the Company to make false and misleading statements and omissions of

  material fact. Specifically, Defendants failed to disclose the true nature of ADT’s relationship

  with Zonoff and the Z1 Platform, including the known uncertainty associated with the Zonoff

  Action and that ADT’s proprietary information and code were disclosed to Ring, thereby allowing

  Ring to compete directly with ADT.

         5.      Defendants also failed to disclose material information about ADT’s business

  prospects and competitive challenges, including: (1) ADT’s lack of a material foothold in the DIY

  home security market; (2) that Ring was soliciting ADT’s customers by marketing its alarm

  product as a replacement for ADT Pulse; (3) Ring’s market share grab was not speculative; (4) that

  competition had shifted from cable and telecommunication companies to technology companies

  like Google, Amazon, and Apple; (5) ADT was not a “partner of choice for leading technology

  companies,” as evidenced by Amazon’s acquisition of Ring shortly after the IPO; and (6) attractive

  growth opportunities for complementary products and services through partnerships with leading

  technology firms did not exist, nor would any then current partnership expand ADT’s presence

  into new channels.

         6.      Additionally, Defendants made false and/or misleading statements and or failed to

  disclose material information relating to the Company’s IPO, including: (1) certain factors made

  the IPO more speculative and risky than the Registration Statement disclosed; (2) the Registration

  Statement referred to a number of material trends and results that had already manifested, as




                                                 50
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 51 of 54



  potential risks; and (3) the estimated ranges for the then-complete 2017 fiscal results in the

  Registration Statement were unrealistic based on the financial results from the 2017 fiscal year.

          7.       As a direct and proximate result of the Defendants’ breaches of their fiduciary

  duties of loyalty, good faith, candor and due care, as alleged herein, ADT has sustained, and

  continues to sustain, significant damages. As a result of the misconduct alleged herein, the

  Individual Defendants are liable to the Company.

                                           COUNT FOUR
                                       Against All Defendants
                                       for Unjust Enrichment
          8.       Plaintiff incorporates by reference all preceding and subsequent paragraphs as if

  fully set forth herein.

          9.       By their wrongful acts and false and misleading statements and omissions of

  material fact, the Individual Defendants and Apollo Defendants were unjustly enriched at the

  expense and to the detriment of ADT.

          10.      The Individual Defendants and Apollo Defendants either benefitted financially

  from the improper conduct by, (1) receiving unjustly lucrative bonuses tied to the false and

  misleading statements, (2) receiving bonuses, stock options, or similar compensation from ADT

  that was tied to the performance or artificially inflated valuation of ADT, or (3) receiving

  compensation that was unjust in light of the Individual Defendants and Apollo Defendants’ bad

  faith conduct.

          11.      Plaintiff, as a shareholder and a representative of ADT, seeks restitution from

  Defendants and seeks an order from this Court disgorging all profits obtained by the Individual

  and Apollo Defendants resulting from their wrongful conduct and breach of fiduciary duties.




                                                  51
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 52 of 54



                                      PRAYER FOR RELIEF

  WHEREFORE, Plaintiff demands judgment as follows:

         A.      Declaring that Plaintiff may maintain this derivative action on behalf of ADT and

  that Plaintiff is a proper and adequate representative of the Company;

         B.      Awarding the amount of damages sustained by the Company as a result of the

  Individual Defendants’ breaches of fiduciary duties;

         C.      Granting appropriate equitable relief to remedy Individual Defendants’ breaches of

  fiduciary duties, including, but not limited to the institution of appropriate corporate governance

  measures;

         D.      Awarding to Plaintiff the costs and disbursements of the action, including

  reasonable attorneys’ fees, accountants’ and experts’ fees and costs and expenses; and

         E.      Granting such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

         Plaintiff hereby demands a trial by jury.

  Dated: October 11, 2018                      Respectfully Submitted,

                                               KOMLOSSY LAW, P.A.
                                               By: /s/ Emily Komlossy
                                               Emily Komlossy (FBN 7714)
                                               4700 Sheridan Street, Suite J
                                               Hollywood, FL 33021
                                               Telephone: (954) 842-2021
                                               Facsimile: (954) 416-6223
                                               eck@komlossylaw.com

                                               Liaison Counsel for Plaintiff




                                                     52
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 53 of 54



                                     BRAGAR EAGEL & SQUIRE P.C.
                                     Lawrence P. Eagel
                                     Melissa A. Fortunato
                                     Marion Passmore
                                     Shaelyn Gambino-Morrison
                                     885 Third Avenue, Suite 3040
                                     New York, NY 10022
                                     Telephone: (212) 308-5858
                                     Facsimile: (212) 214-0506
                                     eagel@bespc.com
                                     fortunato@bespc.com
                                     passmore@bespc.com
                                     gambino-morrison@bespc.com

                                     Counsel for Brian Bradel




                                       53
Case 9:18-cv-81375-RLR Document 1 Entered on FLSD Docket 10/12/2018 Page 54 of 54
